Citation Nr: 1612452	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  12-11 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to April 1960.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the proceeding has been associated with the electronic claims file.

In December 2014, the Board remanded the claim to obtain VA and private treatment records and to schedule the Veteran for a VA examination.  VA treatment records through February 2015 have been associated with the claims file and in February 2015, the Veteran was sent a letter asking for relevant information regarding his private treatment to which he did not respond.  The Veteran underwent a VA examination in March 2015.  The examination report provided a diagnosis and an additional etiology opinion as asked for in the remand.  The Board finds that the RO substantially complied with the remand directives and therefore, an additional remand is not required pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A currently diagnosed respiratory condition has not been shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.





CONCLUSION OF LAW

The criteria for service connection for a respiratory condition have not been met. 38 U.S.C.A. §§ 1110 , 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The RO provided a VCAA notice letter to the Veteran in September 2011.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.

The VA also assisted with the development of the Veteran's claim including associating his service treatment records and VA treatment records through February 2015 with the claims file.  The Board notes the mention of doctor's notes in the March 2015 examination report.  It is unclear whether that was a VA doctor or a private doctor.  Notably, despite several letters sent to the Veteran, he did not provide proper authorization for VA to assist him in obtaining private treatment records and has not provided them himself.  Upon review of the file, the Board finds that the absence of such records is likely harmless as the VA examiner provided information as to what the treatment was for and also what the treatment records did not show. Notably, the duty to assist is a two-way street.  If the appellant wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).  

The VCAA also requires VA to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Here, the Veteran was afforded an examination in November 2011.  In January 2012, an addendum opinion was obtained.  The Board finds that the examination and addendum opinion taken together are adequate and provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran contends that his current respiratory condition is related to treatment for smoke inhalation due to rescuing individuals from a fire during service.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran's STRs contain evidence of treatment between January 16, 1960 and January 18, 1960 for smoke inhalation.   A January 16, 1960 record indicated production of cough, burning discomfort of the throat and a diagnosis of asphyxiation.  The STRs also include a Letter of Commendation dated March 11, 1960 regarding the Veteran's involvement in the fire.

In November 2011, the Veteran underwent a VA examination in connection with his claim.  It was noted in the report that the claims file was not available for review.   The Veteran related his involvement in firefighting and that he was hospitalized during service.  The examiner reviewed the Veteran's pulmonary function test (PFT) results and noted a moderate perfusion abnormality; no diagnosis of a particular respiratory disability was rendered.  

In a January 2012 addendum report, the examiner diagnosed moderate diffusion impairment.  The PFT results identified that the high forced expiratory flow/forced inspiratory flow was effort related.  In other words, the examiner explained, it did not indicate an actual abnormality of the Veteran's lung function.  Based on this, the examiner opined that the Veteran's moderate diffusion impairment was less likely than not related to exposure to smoke over 50 years ago because there was "no documentation to indicate that [his] current lung condition is a continuation of any lung condition that occurred over 50 years ago."  The examiner also indicated that the fact that the Veteran had never been treated for or complained of a lung condition prior to October 2010 supported the conclusion that the current moderate diffusion impairment was less likely than not related to smoke inhalation in service.

In May 2014, the RO sought an addendum opinion given that a VA examiner had yet to review the Veteran's claim file.  Upon review of the claims file, the examiner recognized the notations in the STRs that the Veteran had been overcome by smoke while assisting in firefighting in Japan.  The examiner conceded that the Veteran suffered smoke inhalation with the production of cough and burning discomfort of the throat.  The examiner confirmed his original opinion that the extent of the smoke inhalation in service was "quite minor" and that this minor degree of smoke inhalation was, in his medical opinion, less likely than not the cause of any long term respiratory damage.

In December 2014, the Board reviewed the claim and determined a new examination was warranted to clarify the diagnosis of a respiratory condition, as well as obtain an additional etiology opinion based on additional records that evidence indicated remained outstanding.

In March 2015, the Veteran was diagnosed with chronic bronchitis.  The Veteran indicated he did not have stamina or energy because of his breathing since his time in the military.  It was noted his doctor had documented several bouts of bronchitis over the years.  The examiner indicated that there was no evidence of obstruction or restriction to explain the Veteran's symptoms and that the Veteran was not receiving treatment.  His spirometer test was normal indicating no evidence of chronic lung disease.  As to whether normal spirometer bronchitis could be related to smoke inhalation during service, the examiner opined that it was less likely than not based on the records and the Veteran's PTF results.

The Board finds that overall the evidence is against the claim that the Veteran has  current respiratory condition was due to smoke exposure during service and it does not appear that further development of the claim would likely provide the necessary link needed to grant service connection.

Although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, he or she is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this case, the Veteran is not competent to render an opinion about the etiology of his respiratory symptomatology because that requires medical study and experience with the nature of the disease..  Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board finds that the criteria necessary to establish entitlement to service connection have not been met, as the evidence does not show that the Veteran currently has a respiratory condition that began in service or was caused by an episode of smoke inhalation while fighting an in-service fire.  Because the preponderance of the evidence does not support the claim, the benefit of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).





ORDER

Entitlement to service connection for a respiratory condition is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


